DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Murata et al. (US 2013/0140927) discloses an electric drive unit for powering a load (abstract), the electric drive unit comprising: a housing (5, Fig 6) having a floor section (by 531, Fig 7) separating the housing into an upper chamber (8) and a lower chamber (inside 53, Fig 6), wherein the floor section defines an drain opening (534),  and an oil supply port (533) in fluid communication with an oil pump (6, Fig 5, para 67).
However, neither Murata et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “elongated drain opening and a plurality of drain holes, a rotary electric machine enclosed within the lower chamber of the housing, and having electrical leads positioned directly below the elongated drain opening; and a cover assembly fastened to the housing within the upper chamber, and having a coolant channel assembly integrally connected to a cover plate, wherein the coolant channel assembly includes electrical terminals that project through the elongated drain opening, and that are fastened at a first distal end of the electrical terminals to the electrical leads of the electric machine; wherein the cover assembly defines a primary coolant channel in fluid communication with the oil supply port and is configured to direct oil admitted through the oil supply port to the electrical terminals to thereby cool the electrical terminals”.   Claims 2-8 are allowable based on their virtue of depending on claim 1.
In claim 9, Murata et al. (US 2013/0140927) discloses A cover assembly for an electric drive unit having a rotary electric machine (abstract) disposed within a lower chamber (by 51, Fig 11) of a multi-chamber housing (5,8, Fig 6), and having a floor section (by 58, Fig 11) separating an upper chamber (8) from the lower chamber (51), wherein the floor section defines an elongated drain opening (534), a plurality of drain holes, and an oil supply port (533) in fluid communication with an oil supply (6, Fig 5, para 67).
However, neither Murata et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, elongated drain opening and a plurality of drain holes, the cover assembly comprising: a cover plate fastened to the housing within the upper chamber; and a coolant channel assembly integrally connected to the cover plate, and including electrical terminals configured, when the cover assembly is in an installed position with respect to the housing, to project through the elongated drain opening, and to be fastened to electrical leads of the rotary electric machine at a first distal end of the electrical terminals; wherein the cover assembly defines an elongated primary coolant channel that, in the installed position, is in fluid communication with the oil supply port, such that the cover assembly is configured to direct oil admitted through the oil supply port to the electrical terminals and thereby cool the electrical terminals. Claims 10-14 are allowable based on their virtue of depending on claim 9.

In claim 15, Murata et al. (US 2013/0140927) discloses A motor vehicle (abstract) comprising: an electric drive unit comprising: a housing (5,8, Figs 5-7,11) having a floor section (by 51) separating the housing into an upper chamber (8) and a lower chamber (by 58, Fig 11), , a plurality of drain holes (534), and an oil supply port (533) in fluid communication with an oil supply (6, Fig 5, para 67).
However, neither Murata et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, a high-voltage direct current (DC) battery pack; a power inverter module (PIM) connected to the high-voltage battery pack via a DC bus; wherein the floor section defines an elongated coolant opening and a plurality of drain holes; a polyphase alternating current (AC) rotary electric machine connected to the PIM via a power inverter connector block, wherein the rotary electric machine is enclosed within the lower chamber and has multiple phase leads positioned directly below the elongated coolant opening; and a cover assembly having a cover plate fastened to the housing within the upper chamber, and a coolant channel assembly integrally connected to the cover plate, wherein the coolant channel assembly includes electrical terminals that project through the elongated coolant opening and are fastened at a first distal end of the electrical terminals to the multiple phase leads of the rotary electric machine; wherein the coolant channel assembly and the cover plate together define an elongated primary coolant channel in fluid communication with the oil supply port, such that the cover assembly is configured to direct oil admitted through the oil supply port to the electrical terminals to thereby cool the electrical terminals; and a set of road wheels coupled to and driven by the rotary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834